DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the paragraph starting with “a substrate” does not conclude with a semi-colon “;”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “microstructures” in claim 1 combining the generic term “structures” with functional language “micro…which do not impede the gas flow while ensuring that the gas flow does cause the sorbent materials to escape from the consecutive cavities”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1-15, in claim 1, “the gas flow” has insufficient antecedent basis in the claims; applicant needs to recite “a gas flow of the gas phase sample” to overcome this rejection.
With regard to claim 1, “a chemical detector connected to the preconcentrator” does not specify how the detector is connected and therefore uncertainty arises, because it is not clearly understood the manner in which the connection is made; applicant should consider reciting “configured to…” language to improve clarity and further recite how the connection is made.
With regard to claim 2, the recitations “microstructures” and “sorbent materials” need to be preceded by “the” for clear antecedence to the earlier recitations of these limitation.
With regard to claim 4, “the preconcentrator is used with a molecular sieve” is narrative and unclear whether “is used” is requiring a sieve, or merely intended use. Applicant should more clearly recite either narrative language, or “is in communication with” or similar language to overcome this vagueness.
With regard to claim 5, the recitation “to trigger a breath sample” is narrative and unclear – a “breath sample” would be initiated by a person, therefore it is unclear how the claimed sensors perform “to trigger a breath sample”.
With regard to claim 9, the recitation “electrodes having a fractal” is unclear because “fractal” is general understood as a shape or structure. Applicant should consider reciting “fractal structure” to overcome this rejection.
With regard to claim 15, “further comprising an ionization source” does not specify how the source is connected and therefore uncertainty arises, because it is not clearly understood the manner in 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2007/0048181).
With regard to claim 1, Chang teaches a portable breath analyzer system (see title, abstract), comprising: a preconcentrator 170 (part of sensor chip package, of nanoelectric sensors shown in earlier Figs, see Fig 14, [0157-0159]) comprising, a substrate 104/106, which is micro-machined to include consecutive cavities containing sorbent materials wherein, during a sampling operation (see Fig 1, [0073,0076-0081]), a gas phase sample passes through the consecutive cavities containing the sorbent materials (“any of the described embodiments may include….absorbents”, [0033]); wherein the consecutive cavities are separated by microstructures, which do not impede the gas flow while ensuring that the gas flow does cause the sorbent materials to escape from the consecutive cavities (see Fig 1, 
With regard to claim 2, the nanostructures of Chang are single-well carbon nanotubes (see Fig 1, [0078]), therefore the tube necessarily having an inlet and an outlet which would support the optional absorbent that pretreats the gas ([0033,0115,0156]).
With regard to claim 3, Chang teaches the nanostructures are tubes and can support “one or more absorbents” thereby reading upon a different type of sorbent material (see Figs 1, 14, [0033,078,0115,0156]).
With regard to claim 6, Chang further teaches including integrated heating element on substrate “for various purposes” ([0073]).
With regard to claim 8, Chang teaches the microstructures comprise microrods, i.e. micropillars ([0078]).
With regard to claim 10, Chang teaches vacuum/suction pump 167 to move sample through (see Fig 14, [0155]).
With regard to claim 15, Chang teaches the system comprises ionization source 124 to cause voltage change measured by meter 122 (see Fig 1, [0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0048181) as applied above and further in combination with Ahmad et al (US 2016/0331272).
With regard to claim 4, Chang teaches all limitations as set forth above however Chang does not teach wherein the consecutive cavities are used with molecular sieve to retain water content from a sample.
Ahmad teaches a breath analyzer system utilizing nanoparticle based sensor (see title, abstract), Ahmad teaches conditioning the breath in a sorbent trap comprising a molecular sieve and carbon nanotube structure to control humidity in sample (see Fig 1, [0081-0084,0089]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include molecular sieve with the nanostructure device of Chang as taught by Ahmad motivated by the teachings of Ahmad to control humidity.
With regard to claim 5, Chang teaches all limitations as set forth above however Chang does not teach wherein the system comprising humity sensor and/or temperature sensors at inlet of the preconcentrator to trigger a breath sample.
Ahmad teaches a breath analyzer system utilizing nanoparticle based sensor (see title, abstract), Ahmad teaches conditioning the breath for temperature and humidity at inlet to nanoparticle sensor because the sensor is sensitive to big changes in these properties thereby including humidity adjustment 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include temperature sensor and control and humidity sensor and control as taught by Ahmad with the nanostructure device of Chang motivated by the teachings of Ahmad to control humidity and temperature of inlet breath sample to protect nanostructure sensor and issues caused by humidity and temperature.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0048181).
With regard to claim 7, Chang teaches all limitations as set forth above, while not teaching the details of the details of the integrated heating element on substrate “for various purposes” ([0073]), the skilled artisan understands that heaters are standard to be included and applied with temperature measurements and feedback control to prevent damage to the system via overheating.
With regard to claim 9, Chang teaches all limitations as set forth above, while not teaching the details of the details of the integrated heating element on substrate “for various purposes” ([0073]), therefore the skilled artisan understands that heaters need to be designed for the various purposes, including heating differently sized areas and it would have been obvious to one having ordinary skill in the art to design as a fractal shaped based upon the area if the area were circularly designed that required heating.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0048181) as applied above and further in combination with Allsworth et al (US 2016/0331272).

Allsworth teaches a system for capturing and analyzing breath samples (see title, abstract), Allsworth teaches breath sample is collected in breath collection apparatus to isolate pre-specified fractions of expired air into a sorbent, which is analyzed by chemical analytical techniques, including GC, Mass spectrometry, Ion-Mobility Spectrometry, specification FAIMS that allow analysis of the sample offline separate from breath device [0017,0132].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Chang to include GC, DMS, IMS known types, including HALF-IMS and FAIMS, as taught and/or suggested by Allsworth to allow sample collection and separate offline analysis of the breath collected in the system of Jones to allow multiple different sample breath collections and separate offline analysis of the sample as taught by Allsworth.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citations in the parent application are cited herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772